         Case 3:19-cv-00073-LPR Document 12 Filed 09/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CHARLIE CASSIDY                                                                 PLAINTIFF

v.                             Case No. 3:19-cv-00073-LPR

REFRIGERATED EXPRESS, L.C.                                                    DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED with prejudice.

       IT IS SO ADJUDGED this 29th day of September, 2020.



                                                 _______________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
